DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,876,370. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 21, 35 and 40 of the pending application are essentially the same as claims 1, 9, and 16 of the patent and any differences are minor and related to difference in nomenclature. For example, dependent claim 23 of the current application is fully encompassed by claim 1 of the patent. Differences in nomenclature (e.g. inlet/outlet vs port, first/second axis vs central/actuation axis) are differences in names only. Differences in nomenclature do not automatically equate to differences in structure or function.
Any differences that may exist cause the patented claims to be narrower than the pending claims, and therefore the patented claims fully encompass the pending claims and are obviously directed to the same invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 24, 26-28, 30-31, 33, 35-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaplin (US 20100108332).

Regarding claim 21, Chaplin teaches:
A system comprising: 
a body having a stem aperture (Chaplin 24), a first port (Chaplin one of opening near 13 or opening opposite from 13), a second port (Chaplin other of opening near 13 or opening opposite from 13), and a fluid flow path (Chaplin [0026, 0060]) between the first and second ports; 
a flapper valve (Chaplin 12) within the body, wherein the flapper valve is configured (Chaplin Fig. 1-3) to move between an open position and a closed position to open and close the fluid flow path; and 
a stem (Chaplin comprising 17b) disposed in the stem aperture and extending along a stem axis (Chaplin axis along 17b Fig. 1-3), wherein the stem axis is oriented at an angle crosswise to a central axis (Chaplin center of 11) of the fluid flow path, and the stem is configured (Chaplin Fig. 1-3) to move axially within the stem aperture to move the flapper valve between the open position and the closed position.

Regarding claim 22, Chaplin teaches:
The system of claim 21, wherein the body is configured (Chaplin [0010]) to couple to a component of a hydrocarbon extraction system.

Regarding claim 24, Chaplin teaches:
The system of claim 21, wherein the body comprises a third port (Chaplin 22) in fluid communication with the first and second ports.

Regarding claim 26, Chaplin teaches:
The system of claim 21, wherein the stem axis is oriented (Chaplin Fig. 1-3) at the angle not perpendicular to the central axis.

Regarding claim 27, Chaplin teaches:
The system of claim 26, wherein the stem axis is offset from a first rotational axis (Chaplin 14) of the flapper valve.

Regarding claim 28, Chaplin teaches:
The system of claim 27, wherein the stem is coupled to the flapper valve at a second rotational axis (Chaplin 16), and the second rotational axis is disposed between the stem axis and the first rotational axis.

Regarding claim 30, Chaplin teaches:
The system of claim 21, wherein the body comprises a cavity (Chaplin inside 11) along the fluid flow path between the first and second ports, the cavity is at least partially surrounded by an inner surface (Chaplin inside 11) of the body, the inner surface has a recess (Chaplin 23), and a first protrusion (Chaplin near 19) of the stem and/or a second protrusion of the flapper valve is configured to move into the recess (Chaplin [0086-0089]) when the flapper valve moves between the open position and the closed position.

Regarding claim 31, Chaplin teaches:
The system of claim 30, wherein the recess is disposed adjacent (Chaplin Fig. 3) the stem aperture.

Regarding claim 33, Chaplin teaches:
The system of claim 21, comprising a valve (Chaplin [0014]) coupled (Chaplin via additional pipe) to the body, wherein the flapper valve is configured to control fluid flow relative to the valve.


Regarding claim 35, Chaplin teaches:
A system, comprising: 
a body having a stem aperture (Chaplin 24), a first port (Chaplin one of opening near 13 or opening opposite from 13), a second port (Chaplin other of opening near 13 or opening opposite from 13), and a fluid flow path (Chaplin [0026, 0060]) between the first and second ports; 
a flapper valve (Chaplin 12) within the body, wherein the flapper valve is configured (Chaplin Fig. 1-3) to move between an open position and a closed position to open and close the fluid flow path; and
a stem (Chaplin comprising 17b) disposed in the stem aperture and extending along a stem axis (Chaplin axis along 17b Fig. 1-3), wherein the stem axis is oriented at an angle crosswise and not perpendicular to a central axis (Chaplin center of 11) of the fluid flow path, and the stem is configured (Chaplin Fig. 1-3) to move within the stem aperture to move the flapper valve between the open position and the closed position.

Regarding claim 36, Chaplin teaches:
The system of claim 35, wherein the angle is an acute angle (Chaplin Fig. 1-3) relative to the central axis at the first port.

Regarding claim 37, Chaplin teaches:
The system of claim 35, wherein the flapper valve is configured to move between the open position and the closed position (Chaplin Fig. 1-3) at the first port.

Regarding claim 38, Chaplin teaches:
The system of claim 35, wherein the stem axis is offset from a first rotational axis (Chaplin 14) of the flapper valve.

Regarding claim 39, Chaplin teaches:
The system of claim 38, wherein the stem is coupled to the flapper valve at a second rotational axis (Chaplin 16), and the second rotational axis is disposed between the stem axis and the first rotational axis.

Claim(s) 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elliott (US 3817278).

Regarding claim 40, Elliott teaches:
A system, comprising: 
a body having a stem aperture (Elliott near 60/45), a first port (Elliott one of near 14, 16), a second port (Elliott other of near 14, 16), and a fluid flow path (Elliott area between 14, 16) between the first and second ports; 
a flapper valve (Elliott 18) within the body, wherein the flapper valve is configured to move between an open position (Elliott outline Fig. 1) and a closed position (Elliott Fig. 1) to open and close the fluid flow path; and 
a stem (Elliott near 58, B, 56) disposed in the stem aperture (Elliott Fig. 2) and extending along a stem axis (Elliott Fig. 1-2) from an exterior to an interior of the body, wherein the stem axis is oriented at an angle crosswise to a first rotational axis (Elliott near 26) of the flapper valve, and the stem is configured (Elliott Fig. 1-2, 5:55-64) to move within the stem aperture to move the flapper valve between the open position and the closed position.

Prior Art
	The following prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Trott (US 20030121665) teaches a subsurface safety valve comprising a rotating flapper valve. 
Guildry (US 20150136383) a frac system comprising a multi-valve system configured to move between an open position and a closed position to control fluid flow through an inlet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674